Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


East Texas Baptist University, a Texas Not-           Appeal from the 71st District Court of
for-Profit Corporation, Appellant                     Harrison County, Texas (Tr. Ct. No. 12-
                                                      0665). Memorandum Opinion delivered by
No. 06-12-00094-CV        v.                          Justice Carter, Chief Justice Morriss and
                                                      Justice Moseley participating.
ASI Campus Laundry Solutions, a Division
of Coinmach Corporation, a Delaware
Corporation Registered to do Business in
the State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.


                                                      RENDERED JANUARY 15, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk